FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KYU O. OH,                                        No. 07-73380

               Petitioner,                        Agency No. A039-765-209

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kyu O. Oh, a native and citizen of South Korea, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to remand and

dismissing her appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005),

and de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Oh’s motion to remand

because she failed to establish prima facie eligibility for cancellation of removal.

See 8 U.S.C. § 1229b(d)(1) (“[A]ny period of continuous residence . . . in the

United States shall be deemed to end . . . when the alien has committed an offense

referred to in [8 U.S.C. § 1182(a)(2)].”); Singh v. INS, 295 F.3d 1037, 1039 (9th

Cir. 2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational or contrary to law.”).

      Because Oh filed her motion to remand “in place of” her appeals brief, the

BIA did not err in concluding that she abandoned her appeal. See Toquero v. INS,

956 F.2d 193, 196 (9th Cir. 1992).

      Oh’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                    07-73380